Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 11/10/2020 is acknowledged.
3.	Claims 1-3, 26, 42-46, 48, 50-52, 54-56 and 58-59 are pending and under consideration for their full scope.
4.	Applicant’s IDS documents filed on 08/28/2020, 06/11/2021, 10/06/2021 and 02/28/2022 have been considered.
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:  the instant application is not properly a divisional application.  Rather the application appears to be a continuation application given the presence of claims directed to antibodies which was claimed in the parent application 15/994,294, elected in the restriction requirement and examined.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-3, 26, 55-56 and 58-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,793,624 (PTO-892; Reference A). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent 10,793,624 are directed to an isolated monoclonal antibody or antigen-binding fragment thereof that binds to natural Bet v 1 or birch pollen extract (BPE), wherein the antibody or fragment thereof comprises: (a) a heavy chain complementarity determining region (HCDR)1 comprising the amino acid sequence of SEQ ID NO: 148; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 150; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 152; a light chain complementarity determining region (LCDR)1 comprising the amino acid sequence of SEQ ID NO: 156; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 158; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 160; or (b) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 292; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 294; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 296; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 300; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 302; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 304; or (c) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 100; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 102; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 104; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 108; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 110; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 112; or (d) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 116; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 118; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 120; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 124; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 126; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 128; or (e) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 4; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 6; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 8; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 12; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 14; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 16; or (f) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 20; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 22; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 24; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 28; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 30; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 32; or (g) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 36; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 38; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 40; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 44; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 46; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 48; or (h) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 52; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 54; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 56; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 60; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 62; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 64; or (i) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 68; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 70; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 72; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 76; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 78; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 80; or (j) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 84; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 86; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 88; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 92; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 94; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 96; or (k) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 132; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 134; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 136; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 140; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 142; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 144; or (l) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 164; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 166; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 168; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 172; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 174; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 176; or (m) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 180; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 182; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 184; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 188; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 190; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 192; or (n) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 196; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 198; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 200; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 204; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 206; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 208; or (o) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 212; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 214; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 216; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 220; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 222; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 224; or (p) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 228; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 230; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 232; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 236; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 238; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 240; or (q) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 244; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 246; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 248; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 252; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 254; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 256; or (r) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 260; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 262; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 264; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 268; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 270; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 272; or (s) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 276; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 278; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 280; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 268; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 270; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 272; or (t) an HCDR1 comprising the amino acid sequence of SEQ ID NO: 284; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 286; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 288; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 268; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 270; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 272; wherein the antibody or antigen-binding fragment thereof is a fully human monoclonal antibody; wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region/light chain variable region (HCVR/LCVR) amino acid sequence pair selected from the group consisting of SEQ ID NOs: 146/154, 290/298, 98/106, 114/122, 2/10, 18/26, 34/42, 50/58, 66/74, 82/90, 130/138, 162/170, 178/186, 194/202, 210/218, 226/234, 242/250, 258/266, 274/266, and 282/266; comprising an HCVR comprising the amino acid sequence of SEQ ID NO: 146 and an LCVR comprising the amino acid sequence of SEQ ID NO: 154; wherein the BPE is from Betula pendula, Betula nigra, or Betula populifolia; wherein the antibody or antigen-binding fragment thereof cross-reacts with one or more allergens selected from the group consisting of Aln g1, Cor a1, Car b1, Que a1, Api g2, Api g1, Dau c1, Mal d1, Ost c1, Fag s1, and Cas s1; wherein the antibody or antigen-binding fragment thereof binds to Bet v 1 with a K.sub.D equal to or less than 10.sup.-8 M as measured by surface plasmon resonance; a pharmaceutical composition comprising a therapeutically effective amount of an antibody or antigen-binding fragment thereof of claim 1 and a pharmaceutically acceptable excipient; comprising: an HCDR1 comprising the amino acid sequence of SEQ ID NO: 148; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 150; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 152; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 156; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 158; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 160; comprising: an HCDR1 comprising the amino acid sequence of SEQ ID NO: 292; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 294; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 296; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 300; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 302; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 304; comprising: an HCDR1 comprising the amino acid sequence of SEQ ID NO: 100; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 102; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 104; an LCDR1 comprising the amino acid sequence of SEQ ID NO: 108; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 110; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 112; a pharmaceutical composition comprising a therapeutically effective amount of an antibody or antigen-binding fragment thereof and a pharmaceutically acceptable excipient; comprising an HCVR comprising the amino acid sequence of SEQ ID NO: 290 and an LCVR comprising the amino acid sequence of SEQ ID NO: 298; comprising an HCVR comprising the amino acid sequence of SEQ ID NO: 98 and an LCVR comprising the amino acid sequence of SEQ ID NO: 106; wherein the antibody or antigen-binding fragment thereof binds to a Bet v 1 amino acid sequence fragment selected from the group consisting of SEQ ID NOs: 307, 308, 309, 310, and 311; and wherein the antibody or antigen-binding fragment thereof inhibits natural Bet v 1, Betula pendula BPE, Betula nigra BPE, or Betula populifolia BPE binding to allergen specific IgE.
	The sequences and sequence identification numbers are identical between U.S. Patent 10,793,614 and the instant application.
The reference teachings anticipate the claimed invention.
The claimed invention differs from the prior art in the recitations of claims 55-56 and 58-59.
It would have been obvious to one of ordinary skill in the art to have produced a pharmaceutical composition which comprises more than one of the recited pharmaceutical compositions comprising a single antibody or to have produced a pharmaceutical composition comprising all of the recited pharmaceutical compositions comprising a single antibody claimed in U.S. Patent 10,793,624 because  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
8.	Claims 1-3, 26, 42-46, 48, 50-52, 54-56 and 58-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 17/364,299 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of 17/364,299 are directed to antibodies corresponding to instant HCVR regions of 146, 290 and 98 and LCVR regions of 154, 298 and 106 and pharmaceutical compositions comprising one or more of the antibodies; and methods of treatment thereof using the antibodies to treat allergic reactions against birch pollen including allergies to the Bet v 1 allergen.   
Reference SEQ ID NOs 2, 3 and 4 are found in reference SEQ ID NO:1 (SEQ ID NOs 146) and reference SEQ ID NO:9 (instant SEQ ID NO:320)
Reference SEQ ID NOs 6, 7 and 8 are found in reference SEQ ID NO:5 (instant SEQ ID NOs 154) and reference SEQ ID NO:10 (instant 321);
Reference SEQ ID NOs 12, 13, 14 are found in reference SEQ ID NO:11 (instant SEQ ID NO:98) and reference SEQ ID NO:10 (instant SEQ ID NO:316);
Reference SEQ ID NOs 16, 17 and 18 are found in reference SEQ ID NO:15 (instant SEQ ID NOs 106) and reference SEQ ID NO:20 (instant SEQ ID NO:317);
Reference SEQ ID NOs 22, 23 and 24 are found in reference SEQ ID NO:21 (instant SEQ ID NOs 290) and reference SEQ ID NO:29 (instant SEQ ID NO:322);
Reference SEQ ID NOs 26, 27 and 28 are found in reference SEQ ID NO:25 (instant SEQ ID NOs 298) and reference SEQ ID NO:30 (instant SEQ ID NO:323);
The reference teachings anticipate the claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
10.         Claims 1-3, 26, 42-46, 48, 50-52 and 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for : antibodies which bind to Bet v 1 and which comprise the 6 CDRs of SEQ ID NOs 146 and 154; SEQ ID NOs 290 and 298; SEQ ID NOs 98 and 106; SEQ ID NOs 114 and 122; SEQ ID NOs 2 and 10; SEQ ID NOs 18 and 26; SEQ ID NOs 34 and 42; SEQ ID NOs 50 and 58; SEQ ID NOs 66 and 74; SEQ ID NOs 82 and 90; SEQ ID NOs 130 and 138; SEQ ID NOs 162 and 170; SEQ ID NOs 178 and 186; SEQ ID NOs 194 and 202; SEQ ID NOs 210 and 218; SEQ ID NOs 226 and 234; SEQ ID NOs 242 and 250; SEQ ID NOs 258 and 266; SEQ ID NOs 274 and 266; SEQ ID NOs 282 and 266 ; including the H4H16943P, H4H16946P, H4H16950P, H4H16960P, H4H16967P, H4H16971P, H4H17038P2,  H4H16987P, H4H16991P, H4H16992P, H4H17001P, H4H17015P, H4H17027P, H4H17028P, H4H17031P, H4H17033P, H4H16979P, H4H17045P2, H4H17067P2 and H4H17082P2 antibodies, methods of administration thereof and nucleic acids encoding these antibodies the specification does not reasonably provide enablement for: antibodies which bind to Bet v 1 and which comprise less than all 6 CDRs of antibodies which bind to Bet v 1 and which comprise the 6 CDRs of SEQ ID NOs 146 and 154; SEQ ID NOs 290 and 298; SEQ ID NOs 98 and 106; SEQ ID NOs 114 and 122; SEQ ID NOs 2 and 10; SEQ ID NOs 18 and 26; SEQ ID NOs 34 and 42; SEQ ID NOs 50 and 58; SEQ ID NOs 66 and 74; SEQ ID NOs 82 and 90; SEQ ID NOs 130 and 138; SEQ ID NOs 162 and 170; SEQ ID NOs 178 and 186; SEQ ID NOs 194 and 202; SEQ ID NOs 210 and 218; SEQ ID NOs 226 and 234; SEQ ID NOs 242 and 250; SEQ ID NOs 258 and 266; SEQ ID NOs 274 and 266; SEQ ID NOs 282 and 266; including the H4H16943P, H4H16946P, H4H16950P, H4H16960P, H4H16967P, H4H16971P, H4H17038P2,  H4H16987P, H4H16991P, H4H16992P, H4H17001P, H4H17015P, H4H17027P, H4H17028P, H4H17031P, H4H17033P, H4H16979P, H4H17045P2, H4H17067P2 and H4H17082P2 antibodies. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification discloses the antibodies which bind to Bet v 1 and which comprise the 6 CDRs of SEQ ID NOs 146 and 154; SEQ ID NOs 290 and 298; SEQ ID NOs 98 and 106; SEQ ID NOs 114 and 122; SEQ ID NOs 2 and 10; SEQ ID NOs 18 and 26; SEQ ID NOs 34 and 42; SEQ ID NOs 50 and 58; SEQ ID NOs 66 and 74; SEQ ID NOs 82 and 90; SEQ ID NOs 130 and 138; SEQ ID NOs 162 and 170; SEQ ID NOs 178 and 186; SEQ ID NOs 194 and 202; SEQ ID NOs 210 and 218; SEQ ID NOs 226 and 234; SEQ ID NOs 242 and 250; SEQ ID NOs 258 and 266; SEQ ID NOs 274 and 266; SEQ ID NOs 282 and 266 including the H4H16943P, H4H16946P, H4H16950P, H4H16960P, H4H16967P, H4H16971P, H4H17038P2,  H4H16987P, H4H16991P, H4H16992P, H4H17001P, H4H17015P, H4H17027P, H4H17028P, H4H17031P, H4H17033P, H4H16979P, H4H17045P2, H4H17067P2 and H4H17082P2 antibodies. The claims encompass antibodies with variants of the recited amino acid sequences and combinations of CDRs and combinations of heavy and light chains not found in the H4H16943P, H4H16946P, H4H16950P, H4H16960P, H4H16967P, H4H16971P, H4H17038P2,  H4H16987P, H4H16991P, H4H16992P, H4H17001P, H4H17015P, H4H17027P, H4H17028P, H4H17031P, H4H17033P, H4H16979P, H4H17045P2, H4H17067P2 and H4H17082P2 antibodies that were actually produced in the specification which actually bind Bet v 1. The skilled artisan cannot make and use all the antibody and method possibilities recited in the instant claims.
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent antibody.  
The art of Mariuzza et al. (IDS filed on 08/28/2020) reviews the structural basis of antigen-antibody recognition and teaches that a naturally occurring antibody comprises light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six "complementarity-determining regions" (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody's antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant "framework" regions (In particular, whole document).  As such, one of skill in the art would not be able to make and use the genus of recited antibodies which would retain antigen binding function, because it is the 6 CDRs together which determine the antibody's antigen-binding specificity, but the specification sets forth that amino acids in CDRs can be varied from the parental antibody without identifying which CDR residues of the particularly disclosed antibodies can be altered to retain antigen-binding function.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
           It is unlikely that the genus of recited antibodies would have the required binding function and functional limitations such as claimed.   The specification provides insufficient direction or guidance regarding how to produce antibodies as broadly defined by the claims other than the disclosed antibodies.  One of ordinary skill in the art would be required to practice undue experimentation to practice the invention commensurate in scope with the claimed invention.  
In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to make and use the claimed antibody with less than six CDRs.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
 11.         Claims 1-3, 26, 42-46, 48, 50-52 and 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is in possession of: antibodies which bind to Bet v 1 and which comprise the 6 CDRs of SEQ ID NOs 146 and 154; SEQ ID NOs 290 and 298; SEQ ID NOs 98 and 106; SEQ ID NOs 114 and 122; SEQ ID NOs 2 and 10; SEQ ID NOs 18 and 26; SEQ ID NOs 34 and 42; SEQ ID NOs 50 and 58; SEQ ID NOs 66 and 74; SEQ ID NOs 82 and 90; SEQ ID NOs 130 and 138; SEQ ID NOs 162 and 170; SEQ ID NOs 178 and 186; SEQ ID NOs 194 and 202; SEQ ID NOs 210 and 218; SEQ ID NOs 226 and 234; SEQ ID NOs 242 and 250; SEQ ID NOs 258 and 266; SEQ ID NOs 274 and 266; including the H4H16943P, H4H16946P, H4H16950P, H4H16960P, H4H16967P, H4H16971P, H4H17038P2,  H4H16987P, H4H16991P, H4H16992P, H4H17001P, H4H17015P, H4H17027P, H4H17028P, H4H17031P, H4H17033P, H4H16979P, H4H17045P2, H4H17067P2 and H4H17082P2 antibodies.
Applicant is not in possession of: antibodies which bind to Bet v 1 and which comprise less than all 6 CDRs of SEQ ID NOs 146 and 154; SEQ ID NOs 290 and 298; SEQ ID NOs 98 and 106; SEQ ID NOs 114 and 122; SEQ ID NOs 2 and 10; SEQ ID NOs 18 and 26; SEQ ID NOs 34 and 42; SEQ ID NOs 50 and 58; SEQ ID NOs 66 and 74; SEQ ID NOs 82 and 90; SEQ ID NOs 130 and 138; SEQ ID NOs 162 and 170; SEQ ID NOs 178 and 186; SEQ ID NOs 194 and 202; SEQ ID NOs 210 and 218; SEQ ID NOs 226 and 234; SEQ ID NOs 242 and 250; SEQ ID NOs 258 and 266; SEQ ID NOs 274 and 266; including the H4H16943P, H4H16946P, H4H16950P, H4H16960P, H4H16967P, H4H16971P, H4H17038P2,  H4H16987P, H4H16991P, H4H16992P, H4H17001P, H4H17015P, H4H17027P, H4H17028P, H4H17031P, H4H17033P, H4H16979P, H4H17045P2, H4H17067P2 and H4H17082P2 antibodies.
The specification describes the H4H16943P, H4H16946P, H4H16950P, H4H16960P, H4H16967P, H4H16971P, H4H17038P2,  H4H16987P, H4H16991P, H4H16992P, H4H17001P, H4H17015P, H4H17027P, H4H17028P, H4H17031P, H4H17033P, H4H16979P, H4H17045P2, H4H17067P2 and H4H17082P2 antibodies which bind to Bet v 1 and which comprise the 6 CDRs of SEQ ID NOs 146 and 154; SEQ ID NOs 290 and 298; SEQ ID NOs 98 and 106; SEQ ID NOs 114 and 122; SEQ ID NOs 2 and 10; SEQ ID NOs 18 and 26; SEQ ID NOs 34 and 42; SEQ ID NOs 50 and 58; SEQ ID NOs 66 and 74; SEQ ID NOs 82 and 90; SEQ ID NOs 130 and 138; SEQ ID NOs 162 and 170; SEQ ID NOs 178 and 186; SEQ ID NOs 194 and 202; SEQ ID NOs 210 and 218; SEQ ID NOs 226 and 234; SEQ ID NOs 242 and 250; SEQ ID NOs 258 and 266; SEQ ID NOs 274 and 266; and SEQ ID NOs 282 and 266.. 
The claims encompass antibodies with variants of the recited amino acid sequences and combinations of CDRs and combinations of heavy and light chains not found in the H4H16943P, H4H16946P, H4H16950P, H4H16960P, H4H16967P, H4H16971P, H4H17038P2,  H4H16987P, H4H16991P, H4H16992P, H4H17001P, H4H17015P, H4H17027P, H4H17028P, H4H17031P, H4H17033P, H4H16979P, H4H17045P2, H4H17067P2 and H4H17082P2 antibodies that were actually produced in the specification which actually bind Bet v 1.  The skilled artisan cannot envision all the antibody possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
The specification must set forth the structural features that allow one of ordinary skill in the art to identify and produce the recited antibodies. In the instant case, definition by function does not suffice to define the genus because it is only an indication of what the antibodies do, rather than what they are.
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent antibody.  The art of Mariuzza et al. (IDS filed on 08/28/2020) reviews the structural basis of antigen-antibody recognition and teaches that a naturally occurring antibody comprises light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six "complementarity-determining regions" (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody's antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant "framework" regions (In particular, whole document).  As such, one of skill in the art would not know which of the recited antibody variants would have the claimed function of binding to SEQ ID NO:1 because it is the 6 CDRs together which determine the antibody's antigen-binding specificity.
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. MacCallum, et al.  (IDS filed on 08/28/2020) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al.
(IDS filed on 08/28/2020) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page
3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus it is unpredictable as to what amino acids can be changed in the original intact antibodies disclosed in the specification wherein the antibodies would still function. Thus, the skilled artisan cannot envision the detailed structure of the encompassed invention and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
As evidenced by the art of Goel et al. (IDS filed on 08/28/2020), Khan et al. (IDS filed on 08/28/2020) and Poosarla et al. (IDS filed on 08/28/2020) antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is unpredictable which antibodies with which structures would exhibit the recited functions. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of binding Bet v 1 such that a skilled artisan would have known what antibody structures possess the claimed functions.
The specification does not disclose a correlation between the antibody structure and the function of binding Bet v 1 such that a skilled artisan would have known what antibody variants possess the claimed function. "Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features" Ex parte Kubin (83 U.S.P.Q.2d 1410 (BPAI 2007)), at page 16. In this instant case, Applicants have not provided the requisite identifying structural features of the antibodies encompassed. "Without a correlation between structure and function, the claim does little more than define the claimed invention by function" supra, at page 17. 
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen"
test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly\ characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.
12.	No claim is allowed.
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 29, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644



.